UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Teddy Volkswagen of the Bronx, LLC, DP ye - one

 

|
Plaintiff, a EEE
|, | 19-ev-02337 AM
HH ~ os DEG 2 8 2019 > |
ho ot ORDER a = |
Phillip Demersky, et al.,
Defendants.

 

 

ALISON J. NATHAN, District Judge:

According to the Court’s August 2, 2019 order in the above-captioned matter, a post-
discovery status conference is scheduled for January 10, 2020 at 3:00 p.m. In light of this
deadline, it is hereby ORDERED that by January 6, 2020, the parties shall meet and confer and
submit a joint letter to the Court. The joint letter shall:

1) Include a statement confirming that all fact discovery has been completed (the parties
should not assume that the Court will grant any extensions);

2) Include a statement regarding the status of any settlement discussions and whether the
parties would like a referral to the Magistrate Judge or the Court-annexed Mediation
Program for settlement discussions;

3) Include a statement regarding whether any party intends to move for summary
judgment on or before the deadline specified in the CMP; and

4) Ifno party intends to move for summary judgment, propose (a) a deadline for the
submission of a joint final pre-trial order pursuant to Rule 5.A of the undersigned’s
Individual Practices in Civil Cases, and (b) potential trial dates.

SO ORDERED.

Dated: December 0 , 2019
New York, New York

  

 

WLISON J. NATHAN
United States District Judge

 

 
